oOo Oo SI DH HN BF WH NHB

Bw HRY BY BB ND RD Rye ee ea ea aa ea a
Nn WH FF Ww NS -§ SF CGC we I DOD WH BF WD BH BS

Case 2:18-cv-01118-RSL Document 20 Filed 02/11/20 Page 1 of 3

THE HONORABLE ROBERT S. LASNIK]

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
In Re:
TOC Holdings Co., fka Time Oil Co., Case No. 2:18-cv-01118-RSL

Debtor.

 

EDMUND J. WOOD, Trustee of the Bankruptcy

Estate of TOC Holdings Co., fka Time Oil Co., STIPULATED MOTION AND ORDER

OF SUBSTITUTION OF PARTY
Plaintiff, REGARDING THE TRUSTEE OF THE
MILLER FAMILY TRUST UTD 04/16/81
Vv.

C. EDWARD MILLER, JR and JANE DOE Noted for Consideration:

MILLER, husband and wife and their marital February 11, 2020

community, and C. Edward Miller, Jr. in his

capacity as trustee for certain defendant trusts (Pursuant to LCR 7(d)(1) and LCR 10(g))

herein; et al.

 

Defendants.

 

 

 

I. STIPULATION
Pursuant to the Court’s Order Extending Deadline To Join Additional Party For Limited
Purpose, dated February 5, 2020, copy attached as Exhibit A, the parties through their
undersigned counsel hereby stipulate and move this Court to substitute as a party in this action

Forrest C. Allred, the current trustee of the defendant Miller Family Trust UTD 04/16/81, for

STIPULATED MOTION AND ORDER OF FOSTER GARVEY PC
SUBSTITUTION OF PARTY - 1 1111 THIRD AVENUE, SUITE 3400

Case No. 2:18-cv-01118-RSL SEATTLE, WASHINGTON 98101-3292
PHONE (206) 447-4400 FAx (206) 447-9700

FG:53559287.2

 
oO Co SS DR nA ff

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01118-RSL Document 20 Filed 02/11/20 Page 2 of 3

C. Edward Miller, Jr., solely in Mr. Miller’s capacity as the former trustee of the defendant
Miller Family Trust UTD 04/16/81. Mr. C. Edward Miller, Jr. remains a defendant in this action
as an individual in his capacity as a director of the Debtor and in his capacity as the trustee of
Defendants C. Edward Miller, Jr. Separate Property Trust, Laureen Miller Separate Property
Trust, Daisy 8. Miller Trust, Dawn C. Miller Trust, and Dominique S. Miller Trust.

So stipulated and submitted on February 11, 2020 by:

 

 

FOSTER GARVEY PC SCHWABE, WILLIAMSON & WYATT, PC

s/ Christopher G. Emch s/ Ryan W_Dumm

Deborah A. Crabbe, WSBA #22263 Lawrence R. Ream, WSBA #18159

Thomas F. Ahearne, WSBA #14844 Colin J. Folawn, WSBA #34211

Christopher G. Emch, WSBA #26457 Ryan W. Dumm, WSBA #46738

1111 Third Avenue, Suite 3000 1420 Fifth Avenue, Suite 3400

Seattle, WA 98101 Seattle, WA 98101

Telephone No.: (206) 447-4400 Telephone No. (206) 622-1711

Facsimile No. (206) 447-9700 Facsimile No. (206) 292-0460

Email: deborah.crabbe@foster.com Email: lream@schwabe.com
ahearne@foster.com cfolawn@schwabe.com
chris.emch@foster.com rdumm@schwabe.com

Attorneys for Plaintiff Attorneys for Defendants C. Edward Miller,

Chapter 7 Trustee Edmund J. Wood Jr.; Jane Doe Miller; Estate of Raymond G.

Stromer, William Greenwood, Personal
Representative; Daisy S. Miller Trust; Dawn C.
Miller Trust; Dominique S. Miller Trust;
Christopher F. Makens; Diana

M. Makens; John Doe Makens; James W.
Makens; Jane Doe Makens; John E.

Makens; Michael D. Makens; Jane Doe

Makens; Miller Family Trust UTD

04/16/81; C. Edward Miller, Jr. Separate
Property Trust; Laureen Miller Separate
Property Trust; Melissa Del Nero Pires;

John Doe Pires; Katherine Vallernaud;

John Doe Vallernaud; Holliday Revocable Trust;
E. Gaille Holliday and The Northern Trust
Company as Trustees of the Holliday Revocable

Trust; E. Gaille Holliday

 

 

 

 

STIPULATED MOTION AND ORDER OF FOSTER GARVEY PC
SUBSTITUTION OF PARTY - 2 1111 TeRD AVENUE, SUITE 3400
Case No. 2:18-cv-01118-RSL SEATTLE, WASHINGTON 98101-3292

PHONE (206) 447-4400 Fax (206) 447-9700

FG:53559287.2

 

 
oOo Oo SN DBD AW BR WY Hw eB

BR NR NR NR NR RD Remi ea ea ek ea a
Nn A FF YB NY KF DB O&O I DH HW BB WwW BW KF OO

Case 2:18-cv-01118-RSL Document 20 Filed 02/11/20 Page 3 of 3

Il. ORDER
Based on the foregoing Stipulation of the parties.

ITISSOORDERED this {A day of February, 2020.

Af, th ~»
ft < Cah k
The Honofable Robert S. Lasnik
United States District Court Judge

 

 

 

 

 

 

Presented by:

FOSTER GARVEY PC SCHWABE, WILLIAMSON & WYATT, PC

s/ Christopher G. Emch s/ Ryan W_Dumm

Deborah A. Crabbe, WSBA #22263 Lawrence R. Ream, WSBA #18159

Thomas F. Ahearne, WSBA #14844 Colin J. Folawn, WSBA #34211

Christopher G. Emch, WSBA #26457 Ryan W. Dumm, WSBA #46738

1111 Third Avenue, Suite 3000 1420 Fifth Avenue, Suite 3400

Seattle, WA 98101 Seattle, WA 98101

Telephone No.: (206) 447-4400 Telephone No. (206) 622-1711

Facsimile No. (206) 447-9700 Facsimile No. (206) 292-0460

Email: deborah.crabbe@foster.com Email: lream@schwabe.com

ahearne@foster.com cfolawn@schwabe.com
chris.emch@foster.com rdumm@schwabe.com

Attorneys for Plaintiff Attorneys for Defendants C. Edward Miller,

Chapter 7 Trustee Edmund J. Wood Jr.; Jane Doe Miller; Estate of Raymond G.
Stromer, William Greenwood, Personal
Representative; Daisy S. Miller Trust; Dawn C.
Miller Trust; Dominique S. Miller Trust;
Christopher F. Makens; Diana
M. Makens; John Doe Makens; James W.
Makens; Jane Doe Makens; John E.
Makens; Michael D. Makens; Jane Doe
Makens; Miller Family Trust UTD
04/16/81; C. Edward Miller, Jr. Separate
Property Trust; Laureen Miller Separate
Property Trust; Melissa Del Nero Pires;
John Doe Pires; Katherine Vallernaud;
John Doe Vallernaud; Holliday Revocable Trust;
E. Gaille Holliday and The Northern Trust
Company as Trustees of the Holliday Revocable
Trust; E. Gaille Holliday

STIPULATED MOTION AND ORDER OF FOSTER GARVEY PC

SUBSTITUTION OF PARTY - 3 1111 THIRD AVENUE, SUITE 3400

Case No. 2:18-cv-01118-RSL SEATTLE, WASHINGTON 98101-3292

PHONE (206) 447-4400 Fax (206) 447-9700

FG:53559287,2

 

 
